Order entered August 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01759-CR

                                 NICHOLAS DAVIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58570-V

                                             ORDER
       The Court ORDERS court reporter Robin Benton to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 45, a CD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Robin

Benton, official court reporter, 292nd Judicial District Court, and to counsel for all parties.


                                                        /s/   LANA MYERS
                                                              JUSTICE